Per Curiam.
The sole question presented to us is whether, when an appeal is taken from a ruling of an administrative agency, the appellant’s service upon the hearing officer instead of the commissioner of the agency invokes the jurisdiction of the Superior Court. The answer is no. See Board of Education v. Department of Education, 198 Conn. 445, 449-50, 503 A.2d 1147 (1986); Village Creek Homeowners Assn. v. Public Utilities Commission, 148 Conn. 336, 339, 170 A.2d 732 (1961); Atkins v. Bridgeport Hydraulic Co., 5 Conn. App. 643, 645, 501 A.2d 1223 (1985); Catholic Family & Community Services v. Commission on Human Rights & Opportunities, 3 Conn. App. 464, 465, 489 A.2d 408 (1985); Newtown v. Department of Public Utility Control, 3 Conn. App. 416, 419, 488 A.2d 1286 (1985); Daniels v. New Haven Police Department, 3 Conn. App. 97, 99, 485 A.2d 579 (1985).
There is no error.